Citation Nr: 1001781	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-05 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability to include posttraumatic stress 
disorder (PTSD)

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for left upper 
extremity weakness to include as secondary to hypertension.

4.  Entitlement to service connection for left lower 
extremity weakness to include as secondary to hypertension.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1974 to 
February 1976.  The Veteran has reported additional service 
with the New Jersey Army National Guard from September 1977 
to September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision of the 
Newark, New Jersey regional office (RO) of the Department of 
Veterans Affairs (VA) which denied the Veteran's service 
connection claims for PTSD, hypertension, left upper 
extremity weakness and left lower extremity weakness.

The Philadelphia, Pennsylvania RO now has jurisdiction over 
the Veteran's claims.

The Veteran failed to appear for a Board hearing at the RO 
scheduled in August 2006.  His hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704(d) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between a current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
supra.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, supra at 83.

The Veteran has reported a history of psychiatric symptoms 
and hypertension beginning in service and continuing to the 
present.  A June 1975 service treatment summary noted a 
diagnosis of immature personality with hysterical features 
following an emergency room admission for the ingestion of an 
unknown drug.  The Veteran's blood pressure was noted to be 
148/98.  He also contends that his left upper extremity and 
left lower extremity weakness are a residual of a 1998 
hypertensive hemorrhage.  Post-service treatment records 
document a hypertensive hemorrhage involving the right 
putamen in February 1998 and subsequent left-sided weakness 
or paralysis.  A variety of psychiatric diagnoses, including 
depression, were also noted.

A July 2005 VA psychiatric examiner noted diagnoses of PTSD 
based upon the Veteran's unverified report of being on a raft 
that overturned during training and drowned 8 service 
members, and recurrent major depressive disorder.  Mild left 
upper and lower extremity weakness were noted in a December 
2003 VA examination.  No opinions were offered as to whether 
the major depression or hypertension began in service, or are 
otherwise the result of a disease or injury in service.

While the service department has been unable to provide 
supporting evidence of the claimed stressor, VA is required 
to consider whether a psychiatric disability, however 
diagnosed is related to service.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).

New VA examinations are necessary to determine whether there 
is a nexus between the Veteran's currently diagnosed acquired 
psychiatric disorder (major depression) and hypertension and 
his active duty service.  An examination is also necessary to 
determine whether the Veteran suffers from a current left 
upper or lower extremity disability that is related to his 
active duty service.

The record does not show that treatment or personnel records 
have been requested for the Veteran's National Guard service.  
These records are potentially relevant to the claims and VA 
has an obligation to seek them.  38 U.S.C.A. § 5103A (West 
2002).  The Veteran's representative has also contended that 
treatment records for the period of active service are 
incomplete, and specifically, that a toxicology report is 
missing from the claims file.

Finally, the Veteran has not received VCAA notice regarding 
the evidence required to substantiate his secondary service 
connection claims for a left upper and lower extremity 
condition or the evidence required to substantiate veteran 
status in reference to his National Guard service.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a 
VCAA letter that advises him of the 
evidence needed to substantiate 
entitlement to service connection and 
veteran status on the basis of National 
Guard service-i.e. that a disease or 
injury was incurred during a period of 
active duty for training or that an injury 
was incurred during a period of inactive 
duty training.  This letter should also 
advise him of the evidence needed to 
substantiate entitlement to service 
connection for his left upper and lower 
extremity condition on a secondary basis.

2.  The RO/AMC should ask the Veteran and 
his representative to specify the service 
treatment records they believe are 
currently missing from the claims file.  
The RO/AMC should then request these 
records, including any toxicology reports 
created during the Veteran's active 
service.

The RO/AMC should obtain the Veteran's 
National Guard treatment and personnel 
records and verify any periods of active 
duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA). 

All efforts to obtain these records should 
be documented in the claims file.  If 
these records are unavailable, this should 
also be documented.

3.  Following the completion of the above 
development, the RO/AMC should afford the 
Veteran a VA psychiatric examination to 
determine whether there was a relationship 
between the Veteran's current acquired 
psychiatric disabilities and service.  All 
indicated diagnostic testing should be 
performed.  The claims file including a 
copy of this remand must be made available 
to, and be reviewed by, the examiner.  The 
examiner should indicate such review in 
the examination report or in an addendum.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that any 
current acquired psychiatric condition had 
its onset in service or is otherwise 
related to a disease or injury in active 
duty service.  

The examiner should provide a rationale 
for this opinion.  

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that the Veteran's reports 
must be considered in formulating the 
requested opinion.

4.  The RO/AMC should afford the Veteran a 
VA examination to determine whether 
current hypertension or a left upper or 
lower extremity disability is related to 
his active duty service.  All indicated 
diagnostic testing should be performed.  
The claims file including a copy of this 
remand must be made available to, and be 
reviewed by, the examiner.  The examiner 
should indicate such review in the 
examination report or in an addendum.

The examiner should provide an opinion as 
to whether hypertension was present in 
service, and whether it is at least as 
likely as not (50 percent probability or 
more) that any current hypertension is 
otherwise related to a disease or injury 
in active duty service.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the Veteran has a left upper or 
left lower extremity condition that had 
its onset in service or is otherwise 
related to a disease or injury incurred in 
active duty service, including 
hypertension (if found to have been 
present in service or otherwise related 
thereto).

The examiner should provide a rationale 
for this opinion.  

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that the Veteran's reports 
must be considered in formulating the 
requested opinion.

5.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued, before the 
case is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





